Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 1 of 7 Page ID #:946


   1   DANIEL M. PETROCELLI (S.B. #97802)
       dpetrocelli@omm.com
   2   DAVID MARROSO (S.B. #211655)
       dmarroso@omm.com
   3   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars
   4   Los Angeles, California 90067-6035
       Telephone: (310) 553-6700
   5   Facsimile: (310) 246-6779
   6   Attorneys for Plaintiff Global Music Rights, LLC
   7

   8

   9

  10

  11                          UNITED STATES DISTRICT COURT
  12                         CENTRAL DISTRICT OF CALIFORNIA
  13

  14   GLOBAL MUSIC RIGHTS, LLC,                      CASE NO. 2:16-cv-09051 TJH (ASx)
  15                    Plaintiff,
  16         v.                                       THE PARTIES’ JOINT STATUS
                                                      REPORT
  17   RADIO MUSIC LICENSE
       COMMITTEE, INC. and DOES 1
  18   through 3,000,
  19                    Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                                    Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 2 of 7 Page ID #:947


   1         Pursuant to Judge Beverly Reid O’Connell’s Order (Dkt. 40), Plaintiff
   2   Global Music Rights, LLC (“GMR”) and Defendant Radio Music License
   3   Committee, Inc. (“RMLC”) respectfully submit the following further status update
   4   regarding the Parties’ pending litigation in the Eastern District of Pennsylvania
   5   before Judge C. Darnell Jones II. GMR and RMLC previously filed joint status
   6   reports in this Court on May 5, 2017 (Dkt. 41), June 5, 2017 (Dkt.42), July 5, 2017
   7   (Dkt. 43), August 4, 2017 (Dkt. 44), September 5, 2017 (Dkt. 46), October 5, 2017
   8   (Dkt. 47), November 6, 2017 (Dkt. 48), December 6, 2017 (Dkt. 50), January 5,
   9   2018 (Dkt. 52), February 5, 2018 (Dkt. 53), March 7, 2018 (Dkt. 55), April 6, 2018
  10   (Dkt. 56), May 7, 2018 (Dkt. 58), June 6, 2018 (Dkt. 62), July 6, 2018 (Dkt. 63),
  11   August 6, 2018 (Dkt. 64), and October 5, 2018 (Dkt. 65). On March 3, 2017,
  12   GMR filed a Motion to Strike Specified Allegations in RMLC’s First Amended
  13   Complaint (E.D. Pa. Dkt. 56), a Motion to Dismiss RMLC’s First Amended
  14   Complaint for Lack of Personal Jurisdiction and Improper Venue or to Transfer
  15   Venue (E.D. Pa. Dkt. 57), and a Motion to Dismiss for Failure to State a Claim
  16   Upon Which Relief may be Granted (E.D. Pa. Dkt. 58). On March 24, 2017,
  17   RMLC filed oppositions to these motions (E.D. Pa. Dkt. 62, 63, and 66), and on
  18   April 7, 2017, GMR filed replies in support of the motions (E.D. Pa. Dkt. 69, 70,
  19   and 71).
  20         On July 21, 2017, RMLC filed a Motion for a Preliminary Injunction (E.D.
  21   Pa. Dkt. 85, 86, 87). On August 1, 2017, Judge Jones referred GMR’s Motion to
  22   Dismiss for Lack of Personal Jurisdiction and Improper Venue or to Transfer
  23   Venue to Magistrate Judge Lynne A. Sitarski for a report and recommendation
  24   (E.D. Pa. Dkt. 88). On August 14, 2017, RMLC filed a Motion for Leave to File a
  25   Supplemental Memorandum in Opposition to [GMR’s] Motion to Dismiss for
  26   Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa.
  27   Dkt. 90). On August 28, 2017, GMR filed its Opposition to RMLC’s Motion for
  28
                                                             THE PARTIES’ JOINT STATUS REPORT,
                                                  2                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 3 of 7 Page ID #:948


   1   Leave (E.D. Pa. Dkt. 92). On November 28, 2017, Judge Jones referred RMLC’s
   2   Motion for Leave to Magistrate Judge Sitarski for a report and recommendation
   3   (E.D. Pa. Dkt. 99).
   4         On November 29, 2017, Magistrate Judge Sitarski issued her Report and
   5   Recommendation recommending that Judge Jones grant GMR’s Motion to Dismiss
   6   for Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue and
   7   deny RMLC’s Motion for Leave to File a Supplemental Memorandum (E.D. Pa.
   8   Dkt. 100). On December 13, 2017, RMLC filed objections to Magistrate Judge
   9   Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 101). On December 27,
  10   2017, GMR filed responses to those objections, (E.D. Pa. Dkt. 103), and on
  11   January 5, 2018, RMLC filed for leave to reply, (E.D. Pa. Dkt. 104), which was
  12   granted (E.D. Pa. Dkt. 105). As of this date, Judge Jones has not issued a ruling
  13   regarding Magistrate Judge Sitarski’s Report and Recommendation.
  14         On April 2, 2018, GMR filed a request for a telephonic status conference
  15   with Judge Jones regarding the status of the RMLC’s pending objections to
  16   Magistrate Judge Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 107). On
  17   April 20, 2018, counsel for GMR and RMLC participated in a telephonic status
  18   conference. During the telephonic status conference, Judge Jones’s law clerk
  19   informed the parties that an unidentified conflict had developed within Judge
  20   Jones’s Chambers and, due to a staffing transition, the court could not say when a
  21   ruling on RMLC’s objections was expected. Judge Jones’s law clerk further stated
  22   that she was confident the court would not issue a ruling before June 2018.
  23         On May 3, 2018, GMR filed a motion to lift the stay in this action. (Dkt.
  24   57). On May 14, 2018, RMLC filed an opposition to GMR’s motion to lift the
  25   stay, (Dkt. 60), and on May 23, 2018, GMR filed a reply, (Dkt. 61). On August
  26   14, 2018, the Court denied GMR’s motion to lift the stay. (Dkt. 65).
  27         On September 24, 2018, GMR filed a motion for a telephonic status
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 3                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 4 of 7 Page ID #:949


   1   conference in the Pennsylvania Action. (E.D. Pa. Dkt. 109). As of this date, Judge
   2   Jones has not ruled on GMR’s motion for a telephonic status conference or held a
   3   telephonic status conference with the parties.
   4                       RMLC’s Third-Party Subpoena to GMR
   5   GMR’s Position
   6          On November 1, 2018, RMLC served a subpoena on GMR in connection
   7   with Radio Music License Committee, Inc. v. Broadcast Music, Inc., Case No. 18-
   8   cv-4420 (LLS) (S.D.N.Y.), the RMLC’s pending rate court proceeding against
   9   Broadcast Music, Inc. (“BMI”) in the Southern District of New York. In its
  10   subpoena to GMR, RMLC seeks a host of confidential and proprietary
  11   documents. For example, RMLC requests all of GMR’s agreements with
  12   songwriters, all documents and communications regarding the negotiation of those
  13   agreements, and all documents regarding broadcast radio stations efforts to avoid
  14   playing works in the GMR catalog, i.e., all documents demonstrating radio
  15   stations’ boycott of GMR, which is a central allegation in this action. The
  16   documents requested by RMLC have no relevance to its rate court proceeding, the
  17   purpose of which is to determine a reasonable rate for a license between RMLC
  18   and a different performance rights organization, BMI. Rather, these documents are
  19   relevant to issues in this action and the RMLC’s action against GMR in
  20   Pennsylvania. RMLC’s subpoena is thus a thinly veiled attempt to obtain early
  21   and one-sided discovery from GMR while this case remains stayed.
  22   RMLC’s Position
  23         GMR’s characterizations of the third-party subpoena that RMLC served on
  24   GMR in connection with an entirely different legal proceeding—a proceeding in
  25   which GMR has already agreed to produce documents—are inaccurate and
  26   misleading.
  27         On May 17, 2018, RMLC filed a petition in the Southern District of New York
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                  4               Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 5 of 7 Page ID #:950


   1   seeking a determination of reasonable fees for a license to publicly perform the
   2   contents of a repertory of a different performing rights organization, Broadcast
   3   Music, Inc. (“BMI”). RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y. May 17, 2018),
   4   ECF No. 1. RMLC filed this petition pursuant to the terms of a long-standing
   5   antitrust consent decree that confers jurisdiction on the Southern District of New
   6   York to determine reasonable rates when BMI and a prospective licensee cannot
   7   agree on a rate. In connection with that proceeding, GMR and BMI have already
   8   agreed that GMR will be producing documents responsive to BMI’s requests.
   9         RMLC agrees that, for a variety of reasons, GMR’s licenses with RMLC radio
  10   station members should be irrelevant to this BMI rate setting proceeding, but BMI
  11   does not ascribe to this view. To the contrary, BMI (not RMLC) has chosen to put
  12   GMR’s license agreements (both final and interim agreements) squarely at issue.
  13   Specifically, BMI is arguing that the prices of GMR’s licenses with RMLC members
  14   should serve as “benchmarks” for setting an appropriate price for a BMI license
  15   because the GMR licenses supposedly reflect “free market” prices of willing buyers
  16   and willing sellers.1 That is false. GMR’s licenses do not reflect “free market”
  17   prices at all; rather, they are the product of GMR’s unlawful exercise of monopoly
  18   power. See In re Pandora Media, Inc., 6. F. Supp. 3d 317, 357 (S.D.N.Y. 2014)
  19   (rejecting proposed benchmarks because licensors “exercised their considerable
  20   market power to extract supra-competitive prices” from licensee). RMLC’s third-
  21   party subpoena to GMR simply seeks to discover relevant evidence that RMLC
  22   intends to use to refute BMI’s claim that GMR’s licenses are appropriate
  23   benchmarks. Thus, GMR’s assertion that the “documents requested by RMLC have
  24   no relevance to its rate proceeding” is simply wrong.
  25         As for GMR’s baseless allegation that RMLC is attempting “to obtain early
  26

  27   1
            See Resp. of BMI to Pet. ¶ 29, RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y.
  28   May 29, 2018), ECF No. 13.
                                                               THE PARTIES’ JOINT STATUS REPORT,
                                                 5                   Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 6 of 7 Page ID #:951


   1   and one-sided discovery from GMR while this case remains stayed,” GMR has
   2   already agreed with BMI to produce documents. Order Denying GMR’s Mot. to
   3   Lift Stay at 3, ECF No. 65. RMLC has made the unremarkable decision to make
   4   sure the factual record is not one-sided in its litigation with BMI. And moreover,
   5   this Court already addressed GMR’s concern when it ordered GMR to direct any
   6   complaints about the discovery process to the Eastern District of Pennsylvania. Id.
   7   GMR has not done so.
   8

   9   Dated: November 5, 2018                  Respectfully submitted,
  10                                            /s/ Daniel M. Petrocelli ___________
                                                O’MELVENY & MYERS LLP
  11                                            Counsel for Global Music Rights, LLC.
                                                By Daniel M. Petrocelli
  12

  13   Dated: November 5, 2018                  /s/ Alfred Pfeiffer____________
                                                LATHAM & WATKINS LLP
  14                                            Counsel for Radio Music License
                                                Committee, Inc.
  15                                            By Alfred Pfeiffer
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                           THE PARTIES’ JOINT STATUS REPORT,
                                                6                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 68 Filed 11/05/18 Page 7 of 7 Page ID #:952


   1                                      ATTESTATION
   2
                    Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I, Daniel M.
   3
       Petrocelli, attest that all other signatories listed, and on whose behalf the filing is
   4
       submitted, concur in this filing’s content and have authorized such filing.
   5

   6                                                /s/ Daniel M. Petrocelli ___________
                                                    Daniel M. Petrocelli
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                THE PARTIES’ JOINT STATUS REPORT,
                                                    7                 Case No. 2:16-cv-09051-TJH (ASx)
